Case 17-23817        Doc 32     Filed 04/04/19     Entered 04/04/19 13:39:42          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-23817
         Ondra A Taylor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/09/2017.

         2) The plan was confirmed on 10/20/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/02/2018.

         5) The case was dismissed on 09/21/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,895.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23817      Doc 32    Filed 04/04/19        Entered 04/04/19 13:39:42                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor               $8,162.94
        Less amount refunded to debtor                             $5.59

 NET RECEIPTS:                                                                                     $8,157.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,662.29
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $463.26
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,125.55

 Attorney fees paid and disclosed by debtor:                 $310.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ABSOLUTE RESOLUTIONS INVESTME   Unsecured            NA       1,881.67         1,881.67           0.00       0.00
 DISCOVER BANK                   Unsecured      1,910.00       1,985.27         1,985.27           0.00       0.00
 GREEN VALLEY CASH               Unsecured         400.00        390.00           390.00           0.00       0.00
 ILLIANA FINANCIAL CU            Secured        6,543.00       6,543.00         6,543.00      2,206.15     246.26
 ILLINOIS DEPT OF HEALTHCARE     Priority            0.00           NA               NA            0.00       0.00
 ILLINOIS LENDING CORP           Unsecured      1,500.00       1,123.12         1,123.12           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured      4,317.00     12,658.40        12,658.40            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority       8,782.09     28,251.44        28,251.44         367.84        0.00
 INTERNAL REVENUE SERVICE        Priority       9,432.68            NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority      10,036.67            NA               NA            0.00       0.00
 JD RECEIVABLES LLC              Unsecured            NA         344.92           344.92           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         886.00        886.68           886.68           0.00       0.00
 M&T BANK                        Secured       22,626.30       1,211.55         1,211.55      1,211.55        0.00
 M&T BANK                        Secured             0.00          0.00             0.00           0.00       0.00
 NICHELLE HOLLIVAY               Priority            0.00           NA               NA            0.00       0.00
 OPPORTUNITY FINANCIAL LLC       Unsecured      1,314.00       1,224.38         1,224.38           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         600.00        600.00           600.00           0.00       0.00
 CASH AMERICA                    Unsecured         300.00           NA               NA            0.00       0.00
 CENTRAL PARK APTS LP            Unsecured      1,464.00            NA               NA            0.00       0.00
 GREEN LINE LOANS                Unsecured         362.00           NA               NA            0.00       0.00
 MERRICK BANK CORP               Unsecured      1,672.00            NA               NA            0.00       0.00
 ILLINOIS STATE TOLL HWY AUTH    Unsecured         200.00           NA               NA            0.00       0.00
 AMERICAN WEB LOAN               Unsecured         721.00           NA               NA            0.00       0.00
 BARCLAYS BANK DELAWARE          Unsecured      1,241.00            NA               NA            0.00       0.00
 SOVEREIGN ADVANCE               Unsecured         406.00           NA               NA            0.00       0.00
 TARGET CASH NOW                 Unsecured         798.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-23817      Doc 32     Filed 04/04/19    Entered 04/04/19 13:39:42                  Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal        Int.
 Name                            Class    Scheduled        Asserted      Allowed         Paid           Paid
 TRUE ACCORD                  Unsecured      1,000.00              NA           NA             0.00         0.00
 VILLAGE OF UNIVERSITY PARK   Unsecured         150.00             NA           NA             0.00         0.00
 ZOCA LOANS                   Unsecured         709.00             NA           NA             0.00         0.00
 T MOBILE                     Unsecured      1,329.00         1,135.66     1,135.66            0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured      6,568.00         6,649.84     6,649.84            0.00         0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                   $0.00
       Mortgage Arrearage                                $1,211.55          $1,211.55                   $0.00
       Debt Secured by Vehicle                           $6,543.00          $2,206.15                 $246.26
       All Other Secured                                     $0.00              $0.00                   $0.00
 TOTAL SECURED:                                          $7,754.55          $3,417.70                 $246.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                 $0.00                   $0.00
        Domestic Support Ongoing                          $0.00                 $0.00                   $0.00
        All Other Priority                           $28,251.44               $367.84                   $0.00
 TOTAL PRIORITY:                                     $28,251.44               $367.84                   $0.00

 GENERAL UNSECURED PAYMENTS:                         $28,879.94                    $0.00                $0.00


 Disbursements:

        Expenses of Administration                            $4,125.55
        Disbursements to Creditors                            $4,031.80

 TOTAL DISBURSEMENTS :                                                                         $8,157.35




UST Form 101-13-FR-S (9/1/2009)
Case 17-23817        Doc 32      Filed 04/04/19     Entered 04/04/19 13:39:42            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
